IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON



ESTENICO SLAYTON,                         )
                                          )
       Petitioner,                        ) C. C. A. NO. 02C01-9703-CC-00117
                                          )
vs.                                       ) DYER COUNTY

STATE OF TENNESSEE,
                                          )
                                          ) No. C94-92
                                          )
                                                                    FILED
       Respondent.                        )                       July 1, 1997

                                                                   Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk
                                        ORDER



              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-captioned cause be affirmed pursuant to Rule 20, Rules of the

Court of Criminal Appeals. It appears the petitioner was sentenced on his guilty plea on

January 6, 1995. The petitioner did not take a direct appeal, and did not file his petition

for post-conviction relief until July 11, 1996. The petitioner filed an amended petition,

by and through counsel, on September 6, 1996. The state filed an answer on

September 10, 1996, and an amended answer on October 7, 1996. In its amended

answer, the state claimed the petition was barred by the statute of limitation. The

petitioner subsequently filed a motion to dismiss the amended answer claiming the

state waived the statute of limitation defense by not raising it in the initial answer. The

trial court ultimately dismissed the petition because it was filed outside the statute of

limitation.



              Pursuant to T.C.A. § 40-30-202(a) (1996 supp.), a petitioner must petition

for post-conviction relief within one year of the date the judgment became final. The

Compiler’s Notes to T.C.A. § 40-30-201(1996 supp.) state that the 1995 Post-

Conviction Act governs all petitions for post-conviction relief filed after May 10, 1995.

Moreover, the Compiler’s Notes indicate that “any person having ground for relief

recognized under this part shall have at least one (1) year from May 10, 1995, to file a

petition or a motion to reopen a petition under this part.” Under T.C.A. § 40-30-202(b)
(1996 supp.), a court does not have jurisdiction to consider a petition filed outside the

one year statute of limitation unless one of three limited exceptions applies.



              In the present case, the petitioner filed his petition on July 11, 1996.

Accordingly, the petition is governed by the 1995 Post-Conviction Act. The petition in

this case, however, was filed outside the statute of limitation set forth in T.C.A. § 40-30-

202(a), which deprived the trial court of jurisdiction to entertain the petition. Moreover,

the petitioner has failed to show that any of his claims fall within one of the exceptions

set forth in T.C.A. § 40-30-202(b).



              It is, therefore, ORDERED that the state’s motion is granted, and,

pursuant to Rule 20, Rules of the Court of Criminal Appeals, the judgment of the trial

court is affirmed. Costs of the appeal shall be assessed against the petitioner.



              Enter, this the ___ day of June, 1997.




                                          ______________________________
                                          DAVID G. HAYES, JUDGE




                                          ______________________________
                                          JOE B. JONES, PRESIDING JUDGE




                                          ______________________________
                                          PAUL G. SUMMERS, JUDGE